RESOLUCIÓN
El 9 de octubre de 1997 el Tribunal aprobó el Regla-mento para la Distribución Electrónica de Opiniones y Otras Decisiones del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXVI. En virtud de dicho reglamento desde enero de 1998 la Secretaría de este Tribunal ha estado dis-tribuyendo electrónicamente las opiniones del Tribunal a las entidades bona fide que publican nuestras opiniones, incluso al Colegio de Abogados de Puerto Rico.
Al amparo de la Regla 44(b) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, que entró en vigor el 1ro de mayo de 1996, y de la Regla 4 del Reglamento para la Distribución Electrónica de Opiniones y Otras Decisiones del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXVI, autorizamos a la Secretaria de este Tribunal, Leda. Isabel Llompart Zeno, a enumerar todas las decisiones que han de publicarse.
La Secretaria de este Tribunal nos ha recomendado que con el propósito de uniformar las citas que usan dichas entidades en la publicación de nuestras opiniones, adopte-mos formalmente un sistema de citación que utilice la nu-meración que estableció dicha funcionaría.
A tal efecto, adoptamos oficialmente las siglas TSPR para identificar las decisiones publicadas y distribuidas electrónicamente a partir de enero de 1998, y hasta tanto sean publicadas en la colección oficial: Decisiones de Puerto Rico (D.P.R.). Una vez transcurrido el proceso de *516edición, y publicado el tomo de las D.P.R., se deberá citar éste como la cita oficial final.
Como resultado, los casos serán citados como sigue: Vélez Miranda v. Servicios Legales, res. el 21 de enero de 1998, 98 TSPR 1. El “98” corresponde al año, el “TSPR”, al Tribunal Supremo de Puerto Rico y el “1”, al número asig-nado en la Secretaría.
También adoptamos las siglas PRSC CPuerto Rico Supreme Court) para identificar las opiniones traducidas al inglés, hasta tanto sean publicadas en la colección Official Translations of the Opinions of the Supreme Court of Puerto Rico. La manera de citar será la misma, con la única diferencia de que las siglas TSPR serán sustituidas por PRSC. En el ejemplo anterior, el caso sería citado “98 PRSC 1”.
Para lograr una mayor uniformidad y eficiencia, se ex-horta a las entidades publicadoras a utilizar este nuevo sistema de citación oficial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo